 Case 18-21511-jrs      Doc 13    Filed 10/05/18 Entered 10/05/18 10:26:38         Desc
                                        Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

IN RE:                                        )       CHAPTER 13
ROBERT WESLEY ROAK                            )       CASE: G18-21511-JRS
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                      AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

      The Trustee was unable to conduct the Meeting of Creditors pursuant to 11 U.S.C.
Section 341 because the Debtor failed to appear.

                                             2.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                             3.

      The plan as proposed will extend to eighty-five (85) months, which exceeds the sixty
(60) months allowed by 11 U.S.C. Section 1322(d).

                                             4.

       The Chapter 13 Trustee is unable to determine the feasibility of the Debtor’s
Chapter 13 plan because Internal Revenue Service records indicate tax returns have not
been filed for the periods ending December 31, 2013, December 31, 2014, December 31,
2015, December 31, 2016 and December 31, 2017. The failure to file tax returns for the
four (4) year period prior to the filing of the bankruptcy case is in violation of 11 U.S.C.
Section 1308.

                                             5.

       The Debtor has failed to provide to the Trustee a copy of the 2017 tax return filed
with Internal Revenue Service in violation of 11 U.S.C. Section 521(e)(2)(A).
 Case 18-21511-jrs      Doc 13    Filed 10/05/18 Entered 10/05/18 10:26:38        Desc
                                        Page 2 of 3


                                             6.

      The Debtor has failed to file the sixty (60) days of pay advices pursuant to 11 U.S.C.
Section 521(a)(1).

                                             7.

      The Chapter 13 Trustee requests proof of the post-petition mortgage payments of
$1,170.00 in order to determine feasibility of proposed plan pursuant to 11 U.S.C. 1325(a)
(6).

                                             8.

      The Trustee requests proof of the end date for Debtor's 401(k) loan in order to
determine the accuracy and veracity of the plan and/or Schedules. 11 U.S.C. Section
521(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                             9.

       Schedule I fails to accurately reflect Debtor's 401(k) loan, thereby preventing the
Chapter 13 Trustee from determining the feasibility of the proposed plan in violation of 11
U.S.C. Section 1325(a)(6).

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 5th day of October, 2018.
                                         Respectfully submitted,

                                         /s/__________________________________
                                         Eric W. Roach
                                         Attorney for the Chapter 13 Trustee
                                         State Bar No. 143194
 Case 18-21511-jrs     Doc 13    Filed 10/05/18 Entered 10/05/18 10:26:38      Desc
                                       Page 3 of 3


                             CERTIFICATE OF SERVICE


Case No: G18-21511-JRS

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case by
depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.


Debtor(s)
ROBERT WESLEY ROAK
923 COPPER MINE ROAD
MURRAYVILLE, GA 30564



By Consent of the parties, the following have received an electronic copy of the
foregoing Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case
through the Court's Electronic Case Filing system.

Debtor(s) Attorney:
CLARK & WASHINGTON, P.C.
ecfnotices@cw13.com




This the 5th day of October, 2018.


/s/__________________________________
Eric W. Roach
Attorney for the Chapter 13 Trustee
State Bar No. 143194
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
